Stolz, Judge.
In this wrongful death action by an executrix, the trial judge’s grant of the defendants’ motion for judgment on the pleadings based on the statute of limitation must be reversed, since the record in this unreported case does not contain the matters outside the pleadings which the trial judge considered in ruling on the motion, treated as one for a summary judgment, and the pleadings raise genuine issues of material fact.

Judgment reversed.


Bell, C. J., and Evans, J., concur.

Smith & Millikan, Harmon T. Smith, Jr., Gammon & Anderson, Joseph N. Anderson, for appellant.
Gross, Stowe & Shepherd, Millard B. Shepherd, Jr., McClure, Ramsay & Struble, Robert B. Struble, for appellees.